
	
		II
		109th CONGRESS
		2d Session
		S. 3790
		IN THE SENATE OF THE UNITED STATES
		
			August 3, 2006
			Mrs. Clinton introduced
			 the following bill; which was read twice and referred to the
			 Committee on Health, Education, Labor,
			 and Pensions
		
		A BILL
		To create a set of effective voluntary national
		  expectations, and a voluntary national curriculum, for mathematics and science
		  education in kindergarten through grade 12, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 National Mathematics and Science
			 Consistency Act.
		2.FindingsCongress finds the following:
			(1)The United States
			 has fallen behind other industrialized countries in terms of competing in a
			 global economy. This deterioration is due in large part to the diminishing
			 number of well-trained people in the fields of mathematics, science, and
			 technology, as well as the decrease in scientific innovations generated from
			 the United States in recent years.
			(2)Not only did the
			 United States produce fewer graduates in mathematics, science, and engineering
			 in 2002 than it did in 1985, but the United States is also generating far fewer
			 college graduates in those fields than other countries. In China, 59 percent of
			 undergraduates receive degrees in science and engineering and in Japan, 66
			 percent receive such degrees, but in the United States, only 32 percent of
			 undergraduates receive degrees in science and engineering.
			(3)United States
			 students are scoring far behind students in other countries on international
			 mathematics and science assessments. A recent Trends in International
			 Mathematics and Science Study (TIMSS), the largest and most comprehensive
			 comparative international study of education, found that 12th graders in the
			 United States ranked 21st out of 40 industrialized countries on general
			 knowledge in mathematics and science. Furthermore, the Programme for
			 International Student Assessment (PISA), an organization that compiles reports
			 on the reading and mathematics skills of 15-year-olds, found that the United
			 States ranked 28th out of 40 nations surveyed in mathematics literacy.
			(4)In the United
			 States, each State has its own set of standards and curriculum for mathematics
			 and science education in kindergarten through grade 12, with its own definition
			 of proficiency for these standards. When each State’s definition of proficiency
			 is compared to a national model, less than 40 percent of the students in grade
			 4, and only 17 percent of the students in grade 12, reach the national
			 proficiency level in mathematics. In addition, approximately
			 1/3 of the students in grades 4 and 8, and nearly
			 1/2 of the students in grade 12, do not reach the basic
			 level in science, according to the recent National Assessment of Educational
			 Progress.
			(5)In its report,
			 Rising Above the Gathering Storm: Energizing and Employing America for a
			 Brighter Economic Future, the National Academy of Sciences recommends that the
			 Department of Education collect effective K–12 materials that would be
			 available free of charge as a voluntary national curriculum that would provide
			 an effective standard for K–12 teachers. The National Academy of
			 Sciences advocates for the creation of world-class national benchmarks and a
			 national curriculum in order to ensure students are receiving the skills needed
			 to successfully compete in a global economy.
			3.Develop
			 voluntary national expectations and a voluntary national curriculum for
			 mathematics and science education in kindergarten through grade 12
			(a)PanelThe
			 Secretary of Education shall convene a panel to produce voluntary national
			 expectations for mathematics and science education, accompanied by a sample
			 curriculum for mathematics and science and assessment items for each
			 expectation, for kindergarten through grade 12.
			(b)Members of
			 panelThe panel described in subsection (a) shall be composed
			 of—
				(1)professionals
			 from the National Academy of Sciences;
				(2)psychometricians;
				(3)State-level
			 education officials;
				(4)National Board
			 certified teachers;
				(5)recipients of
			 Presidential Awards for Excellence in Mathematics and Science Teaching under
			 section 117(a) of the National Science Foundation Authorization Act of 1988 (42
			 U.S.C. 1881b(a));
				(6)representatives
			 of the National Science Foundation;
				(7)representatives
			 of the National Council of Teachers of Mathematics;
				(8)representatives
			 of the National Science Teachers Association; and
				(9)members of any
			 other entities that the Secretary of Education determines necessary.
				(c)Duties of
			 panelThe panel described in subsection (a) shall—
				(1)identify the core
			 ideas in mathematics and science common to all States;
				(2)develop a minimum
			 comprehensive set of voluntary national expectations for mathematics and
			 science, based on the core ideas in mathematics and science common to all
			 States, that are taken, or adapted, from—
					(A)the effective
			 State mathematics and science standards, as of the date of enactment of this
			 Act; or
					(B)the most recent
			 National Science Education Standards developed by the National Science Teacher
			 Association and the most recent Principles and Standards for School Mathematics
			 developed by the National Council of Teachers of Mathematics;
					(3)develop a model
			 curriculum for mathematics and science based on the voluntary national
			 expectations, that is taken or adapted from effective State mathematics and
			 science teaching materials to serve as a voluntary national curriculum;
				(4)develop sample
			 assessment questions based on each national mathematics and science expectation
			 for teachers to use throughout the school year to guide instruction; and
				(5)develop and
			 coordinate professional development criteria that would prepare teachers to
			 incorporate the voluntary national expectations.
				(d)Personnel
			 matters
				(1)Compensation of
			 membersEach member of the panel who is not an officer or
			 employee of the Federal Government shall be compensated at a rate equal to the
			 daily equivalent of the annual rate of basic pay prescribed for level IV of the
			 Executive Schedule under section 5315 of title 5, United States Code, for each
			 day (including travel time) during which such member is engaged in the
			 performance of the duties of the panel. All members of the panel who are
			 officers or employees of the United States shall serve without compensation in
			 addition to that received for their services as officers or employees of the
			 United States.
				(2)Travel
			 expensesThe members of the panel shall be allowed travel
			 expenses, including per diem in lieu of subsistence, at rates authorized for
			 employees of agencies under subchapter I of chapter 57 of title 5, United
			 States Code, while away from their homes or regular places of business in the
			 performance of services for the panel.
				(e)Authorization
			 of appropriationsThere are authorized to be appropriated to
			 carry out this section such sums as may be necessary for each of the fiscal
			 years 2007 and 2008.
			4.Grants to State
			 educational agencies
			(a)In
			 generalFrom amounts
			 appropriated under subsection (e) for a fiscal year, the Secretary of Education
			 shall award grants, on a competitive basis, to eligible State educational
			 agencies to enable the eligible State educational agencies to carry out all of
			 the following:
				(1)Contract with
			 entities that publish educational materials, in order to develop instructional
			 materials based on the voluntary national curriculum for mathematics and
			 science developed under section 3(c)(3), in order to effectively teach the
			 voluntary national expectations developed under such section.
				(2)Ensure that the
			 eligible State educational agency has the infrastructure and technical
			 assistance necessary to provide all instructional materials developed under
			 paragraph (1) online and free of charge to teachers and school faculty and
			 staff.
				(3)Train mathematics
			 and science teachers in kindergarten through grade 12—
					(A)to effectively use instructional materials
			 to teach the voluntary national expectations for mathematics and science
			 produced under section 3(c)(2); and
					(B)to use the assessment questions developed
			 under section 3(c)(4) to steer instruction.
					(b)ApplicationAn
			 eligible State educational agency desiring a grant under this section shall
			 submit an application to the Secretary of Education at such time, in such
			 manner, and containing such information as the Secretary may require. The
			 application shall include a description of the activities that will be carried
			 out through a grant under this section.
			(c)ReportNot
			 later than 60 days after the last day of the grant period, an eligible State
			 educational agency receiving a grant under this section shall prepare and
			 submit a report to the Secretary of Education describing the results of the
			 grant.
			(d)Definition of
			 eligible state educational agencyIn this section, the term
			 eligible State educational agency means a State educational agency
			 that agrees to adopt and implement the voluntary national expectations and the
			 voluntary national curriculum for mathematics and science education in
			 kindergarten through grade 12 that are developed under section 3.
			(e)Authorization
			 of appropriationsThere are authorized to be appropriated to
			 carry out this section a total of $100,000,000 for the fiscal years 2007
			 through 2011.
			5.ReportNot later than 2 years after the date of
			 enactment of this Act, and annually thereafter, the Secretary of Education
			 shall—
			(1)study the effects of the voluntary national
			 expectations and the voluntary national curriculum of mathematics and science
			 on student achievement developed under section 3 on the National Assessment of
			 Educational Progress, the Trends in International Mathematics and Science
			 Study, and the Programme for International Student Assessment, for the most
			 recent year available, as compared to the effects of State standards and
			 curricula on student achievement on such assessments; and
			(2)shall prepare and submit a report to
			 Congress on the Secretary's findings.
			
